Citation Nr: 1446309	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-28 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus, including as secondary to service-connected residuals of a head injury with muscle tension headaches.

2.  Entitlement to service connection for bilateral hearing loss, including as secondary to service-connected residuals of a head injury with muscle tension headaches.

3.  Entitlement to service connection for insomnia, including as secondary to service-connected residuals of a head injury with muscle tension headaches.

4.  Entitlement to a rating in excess of 10 percent for residuals of a head injury with muscle tension headaches.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A brief discussion of the procedural history is warranted in order to clarify the issues on appeal. 

With regard to his claims of entitlement to service connection for hearing loss and tinnitus, the Veteran filed an April 1992 supplemental claim, asserting that he had a hearing defect and tinnitus as residuals of an in-service head injury.  The RO denied the Veteran's claims in April 1992, finding no evidence of a nexus between claimed hearing loss and tinnitus and his active service.  The Veteran was not notified of this denial until February 1996, after which he filed a timely Notice of Disagreement (NOD) in May 1996.  See 38 C.F.R. §§ 20.201, 20.302(a) (2013).  The RO issued a Statement of the Case (SOC) later that same month, and the Veteran responded by perfecting the appeal with a timely VA Form 9 (substantive appeal), also filed later that same month.  See 38 C.F.R. § 20.202, 20.302(b) (2013).  The Veteran additionally requested a Decision Review Officer (DRO) hearing.  He had this hearing in December 1996, after which the hearing officer issued a January 1997 Supplemental Statement of the Case (SSOC) continuing to deny the claims.  The case was never delivered to the Board, however, and no further action was taken at that time.  See 38 C.F.R. § 20.302(c) ("Provided a Substantive Appeal has been timely filed . . . , the response to a Supplemental Statement of the Case is optional and is not required for the perfection of an appeal.").  Accordingly, the April 1992 rating decision never became final and is considered the rating decision on appeal with regard to his tinnitus and hearing loss claims.

Although the RO did not, at the time, certify the issues of entitlement to service connection for bilateral hearing loss and tinnitus to the Board, the record reflects that the Veteran has perfected an appeal of these claims; there is no indication in the file that he has withdrawn the appeals.  Therefore, they must be addressed by the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 19.35, 20.200, 20.201, 20.202, 20.203.

In a June 2009 statement, the Veteran claimed entitlement to service connection for insomnia, including as secondary to service-connected residuals of a head injury with muscle tension headaches.  He also expressed a desire to reopen his claim for service connection for tinnitus.  The RO, in a June 2010 rating decision, found no evidence of a relationship between the Veteran's diagnosed insomnia and his service-connected head injury residuals.  The RO also addressed the Veteran's tinnitus claim as a claim to reopen based on new and material evidence; however, as discussed, the April 1992 rating decision never became final, so new and material evidence is not required to reach the merits of his tinnitus claim.

Regarding the Veteran's claim for a rating in excess of 10 percent for residuals of a head injury with muscle tension headaches, this appeal stems from the RO's August 2009 rating decision confirming and continuing the currently assigned 10 percent rating, which has been in effect since June 10, 1991.

The Veteran testified at a videoconference hearing before the undersigned in January 2014, and before a Decision Review Officer (DRO) at the RO in March 2011.  Transcripts of both hearings are of record.

The issue of entitlement to a TDIU has been raised on a derivative basis, as part of his claim for a higher rating for residuals of a head injury with muscle tension headaches.  Therefore, this matter is considered before the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

A review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of these claims should take into account the existence of this electronic record.

The service connection claim for bilateral hearing loss, the issue of a rating in excess of 10 percent for residuals of a head injury with muscle tension headaches, and the claim of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in active military service.

2.  The Veteran's insomnia is at least as likely as not a result of his service-connected head injury residuals with muscle tension headaches.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for insomnia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claims are being granted.  See, e.g., 38 C.F.R. § 20.1102 (2013) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Additionally, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Tinnitus

The Veteran asserts that he has tinnitus that is the result of a head injury he sustained during active service.  Specifically, the Veteran asserts that his tinnitus manifested during his active service.  See 38 C.F.R. § 3.303(a).  Alternatively, he maintains that his tinnitus occurs coincident with his headaches, and is therefore proximately due to or the result of his service-connected head injury residuals with muscle tension headaches.  See 38 C.F.R. § 3.310(a).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran has presented credible lay testimony indicating that he has experienced tinnitus since he sustained a head injury during his active service.  See January 2014 Board Hearing Transcript (reporting the onset of tinnitus immediately following his in-service head injury; January 1997 SSOC (noting that, at his December 1996 hearing, he reported the onset of tinnitus during his active service, coincident with his head injury); April 1992 Hearing Transcript (indicating that a hearing defect and tinnitus manifested at the same time as the head injury).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).  The Veteran has a currently diagnosed tinnitus disorder.  See November 2011 VA Audiology Examination Report.  The Veteran's private treating physician opined, in an April 2011 letter, that the Veteran's tinnitus was attributable to the head injury he sustained during his active service.  This determination was based on knowledge and consideration of the Veteran's pertinent medical history, as well as long-term treatment of the Veteran for his residuals of a head injury.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Additionally, this opinion is consistent with observations made by the Veteran's various VA examiners.  See June 2009 VA Brain and Spinal Cord Examination Report (noting that the Veteran experiences tinnitus coincident with his service-connected tension headaches); November 2011 VA Audiology Examination Report.

Therefore, there is a current diagnosis of tinnitus, which has been attributed to an in-service injury by way of competent medical evidence.  See 38 C.F.R. § 3.303(a).  Although there is some conflicting evidence of record, including an August 2013 VA neurological opinion that the tinnitus is not related to his service-connected head injury residuals, the Board finds that the evidence on causation is at least in a state of relative equipoise, and, under VA law, in such a circumstance, the claimant must prevail. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, the Board finds that, with application of the doctrine of reasonable doubt, service connection for tinnitus on a direct basis is warranted.  38 U.S.C.A. §§ 5103A , 5107(b); 38 C.F.R. §§ 3.102, 3.303; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Insomnia

The Veteran also maintains that he has insomnia associated with his service-connected headaches, asserting that his headaches result in impaired and interrupted sleep.  Based on the evidence of record, the Board finds that service connection for insomnia as secondary to the service-connected head injury residuals with muscle tension headaches is warranted.  See 38 C.F.R. § 3.310(a).  

In this regard, the Veteran is competent to identify his difficulty sleeping.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2).  Additionally, VA examiners have consistently documented the Veteran's sleep disturbances.  See, e.g., August 2009 VA Traumatic Brain Injury Examination Report (reflecting that the Veteran has insomnia reportedly due to his headaches, as his insomnia worsened as his headaches grew increasingly severe); June 2009 VA Brain and Spinal Cord Examination Report (reflecting that "he cannot sleep due to his headaches, which wake him up at night causing him to toss and turn all night").  Further, records from his private treating physician, L.J.H., MD, reflect a diagnosis of insomnia.  See, e.g.,. June 2009 Treatment Record from Commonwealth Rehab & Family Practice (noting that the Veteran is "having insomnia").

The Veteran is also competent to attribute his difficulty sleeping to his headaches, as this is particular etiological determination is certainly capable of lay observation. See Davidson, 581 F.3d at 1316 and Jandreau, 492 F.3d at 1376-77 (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011); 38 C.F.R. § 3.159(a)(2).  His statements regarding this are also credible as they are consistent with the medical evidence of record, including both his VA examination reports and his records of private treatment.  See, e.g., June 2009 VA Brain and Spinal Cord Examination Report (reflecting that "he cannot sleep due to his headaches, which wake him up at night causing him to toss and turn all night"); April 2009 Treatment Record from Commonwealth Rehab & Family Practice (reflecting that "he still has persistent headaches which contributes to his insomnia"); October 2009 Treatment Record from Commonwealth Rehab & Family Practice (noting that his "headaches are becoming more frequent, often awakening him from sleep").  See, too, Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Furthermore, in an April 2011 Letter, Dr. L.J.H., the Veteran's private treating physician, opined that the Veteran has insomnia that is related to his service-connected head injury residuals.  This determination was based on knowledge and consideration of the Veteran's pertinent medical history, as well as long-term treatment of the Veteran for his residuals of a head injury.  See Guerrieri, 4 Vet. App. at 470-71; Owens, 7 Vet. App. at 433; Nieves-Rodriguez v. Peake, 22 Vet. App. at 304; Kowalski, 19 Vet. App. 171.  

Although there is a contradictory medical opinion with regards to the insomnia, specifically the November 2011 VA Headaches Examination report finding that the Veteran's described symptoms do not meet the criteria for insomnia , the Board concludes this opinion is inadequate as it fails to provide any rationale whatsoever, specifically neglecting to explain the "criteria for insomnia" to which it refers.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Due to the incomplete nature of this examination report, the Board affords it less probative value than the lay evidence which has been found to be persuasive.  Therefore, while there is both evidence weighing for and against the Veteran's claim, the Board finds that the favorable evidence, at the very least, is just as probative as the evidence against the claim, if not more so.  

Accordingly, the Board finds that, with application of the doctrine of reasonable doubt, service connection for insomnia, as secondary to the Veteran's service-connected head injury residuals with muscle tension headaches, is warranted.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for tinnitus is granted.

Service connection for insomnia, as secondary to service-connected head injury residuals with muscle tension headaches, is granted.



REMAND

The Board finds that further development is necessary prior to final adjudication of the claims remaining on appeal.

With regard to the matter of entitlement to service connection for bilateral hearing loss, since the issuance of the May 1996 SSOC denying this claim, the RO has received additional relevant VA treatment records, including specifically the November 2011 VA Audiology Examination Report.  And, as discussed, the matter has not, as yet, been certified to the Board.  See 38 C.F.R. §§ 19.37(a) (2013).  While the records were considered in an unrelated matter, the RO did not issue a supplemental statement of the case (SSOC) for the bilateral hearing loss claim.  Accordingly, this case must be remanded so that the RO may consider the claim in light of the evidence received subsequent to the May 1996 SSOC.  See id.

Additionally, the Veteran must be provided with the opportunity to testify at a hearing concerning his bilateral hearing loss claim.  In this regard, in his May 1996 substantive appeal, he requested a hearing at a local VA office before a hearing officer, which was apparently held in December 1996.  However, no transcript of that hearing is of record.  Additionally, he requested a Board hearing in his June 2011 VA Form 9.  The Board videoconference hearing testimony before the undersigned in January 2014 was limited to the issues then identified (which did not include service connection for bilateral hearing loss).  Accordingly, on remand, the RO should clarify whether the Veteran desires a hearing on the merits of his claim for service connection for bilateral hearing loss, and if so, the RO should schedule the hearing. 

The Board further finds that a VA examination is necessary to properly address the issue of entitlement to a rating in excess of 10 percent for residuals of a head injury with muscle tension headaches.  At the January 2014 Board hearing, the Veteran testified that his service-connected head injury residuals with muscle tension headaches had worsened since the most recent VA medical examination in November 2011.  A contemporaneous examination is, therefore, required to evaluate the current nature and severity of the Veteran's service-connected head injury residuals, including specifically his muscle tension headaches.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  VAOPGCPREC 11-95 (1995).

Additionally, at his January 2014 Board hearing, the Veteran testified that his service-connected head injury residuals interfered with his ability to obtain and maintain employment, specifically stating that he has been unemployed since August 2012 and attributing his unemployment to the head injury residuals, including his headaches and insomnia.  Based on this testimony, the Board finds that a claim for a TDIU has been raised by the record.  In this regard, in Rice v. Shinseki, 22 Vet. App. at 453-54, the Court determined that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, is considered part and parcel of a claim for benefits for the underlying disability.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, a remand is required.

Finally, the Veteran testified in January 2014 that, in addition to private treatment, he was under the care of a VA neurologist.  However, no such records have been associated with the claims file.  Therefore, on remand, the Veteran's complete VA treatment records, and any recent relevant private treatment records that he identifies, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a TDIU application form for completion (VA Form 21-8940), and notify him about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information or evidence that he is expected to provide; and (3) the information and evidence that VA will seek to obtain on his behalf.  A copy of this notification must be associated with the claims folder. 

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his head injury residuals, headaches, and hearing loss.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file. 

3.  Make arrangements to obtain the Veteran's complete VA treatment records.

4.  Ask the Veteran to clarify whether he desires a hearing before the Board on his claim for service connection for bilateral hearing loss.  If he responds affirmatively, the requested hearing should be scheduled.  All attempts to contact him, and any responses, should be documented and associated with the claims file.

5.  Thereafter, schedule the Veteran for a VA TBI examination to ascertain the severity of the service-connected residuals of a head injury with muscle tension headaches.  The claims file should be forwarded to the examiner, who must indicate that the file was reviewed as part of the examination.  All indicated tests and studies should be completed. 

The TBI examination must be conducted following the protocol in VA's Disability Examination Worksheet for TBI examination.  All three areas of dysfunction that may result from TBI (i.e., cognitive, emotional/behavioral, and physical) must be evaluated, which may require further scheduling of multiple special examinations by appropriate examiners as necessary.  The examiner must identify all manifestations residual to TBI, to include known diagnoses, and the severity of each manifestation/diagnosis identified.  The examiner is specifically asked to assess the severity of the Veteran's headaches, taking into account his competent testimony regarding this condition.  

The examiner must provide a complete rationale for all findings and opinions.

6.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).
 

7.  After completing the above, and any other development deemed necessary, the RO should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


